Citation Nr: 1410092	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left knee disability, claimed as degenerative joint disease and history of meniscus repair.

2.  Entitlement to service connection for a left knee disability, claimed as degenerative joint disease and history of meniscus repair.

3.  Entitlement to an increased rating for right knee degenerative joint disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In the November 2009 rating decision, the RO addressed the claim for service connection for a left knee disability on the merits.  However, the Veteran's April 1994 claim for service connection for right and left knee disabilities was adjudicated in the September 1994 rating decision, which denied service connection for a left knee disability on a direct basis.  Because the Veteran's current claim for service connection for a left knee disability is for the same medical diagnosis, but under a different theory of entitlement, it must be adjudicated as a claim to reopen the prior finally decided claim.  The Court of Appeals for the Federal Circuit has stated that a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 C.F.R.] § 7104(b).  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).

Even though the Board is reopening the issue, it has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the issue is reframed as noted on the title page of this decision.

The issues of entitlement to service connection for a left knee disability and entitlement to an increased rating for right knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A September 1994 rating decision denied service connection for a left knee disability; within the one-year appellate period, the Veteran did not express disagreement with these denials, and VA did not physically or constructively receive documentation constituting new and material evidence.

2.  Evidence submitted since the September 1994 rating decision raises a reasonable possibility of substantiating the Veteran's claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's left knee claim and remands it for further development.  As such, no discussion of VA's duty to notify or assist is necessary.  

Pertinent procedural regulations provide for reopening a claim of service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id.  

Service connection for a left knee disability was denied in the September 1994 rating decision.  Within one year of this determination, the Veteran did not express disagreement with the denial, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the September 1994 rating decision is final.

The basis of the prior final denial with respect to the claim for service connection for a left knee disability was the RO's finding that no current left knee disability had been diagnosed.  Evidence associated with the record since the September 1994 rating decision raises a reasonable possibility of substantiating the Veteran's claims, to include the September 2009 VA examination report diagnosing  left knee medial compartment and mild patellofemoral compartment degenerative arthritis, and providing an opinion as to the nexus between the Veteran's left knee disability and his service-connected right knee disabilities.  Accordingly, the Veteran's claims for service connection for a left knee disability must be reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a left knee disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran's September 2010 claim for increased ratings for his service-connected right knee disabilities was denied in the November 2010 rating decision.  In a December 2010 statement, he expressed disagreement with the RO's denial of an increased rating for his right knee degenerative joint disease, stating that his right knee symptomatology had worsened such that a higher rating was warranted.  While the December 2010 statement also attempted to disagree with the proposed reduction of the Veteran's right knee internal derangement, a notice of disagreement cannot be filed with respect to a proposed rating action.  See 38 C.F.R. §§ 3.103, 3.104, 20.201.  The record does not reflect that the Veteran disagreed with the March 2011 rating decision continuing the 10 percent rating for the Veteran's right knee internal derangement.

The Board finds that the Veteran's December 2010 statement constitutes a notice of disagreement with the November 2010 rating decision's denial of an increased rating for the Veteran's service-connected right knee degenerative joint disease.  Review of the physical and electronic record does not reflect that a Statement of the Case has been issued with respect to this issue.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, in his September 2009 examination report, the VA examiner diagnosed left knee medial compartment and mild patellofemoral compartment degenerative arthritis, and concluded that the Veteran's left knee disability was less likely as not the result of his service-connected right knee disabilities.  In El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  On this basis, the Board finds the January 2011 VA nexus opinion inadequate as it comments only to whether the Veteran's left knee disability is caused by (the direct result of) his service-connection right knee disabilities, and not whether it was aggravated (worsened beyond the natural progress of the condition) by the Veteran's service-connected right knee disabilities.  Remand is required so that an addendum opinion to the September 2009 VA bones examination report can be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the issues of entitlement to an increased rating for right knee degenerative joint disease and entitlement to service connection for a left knee disability are REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issue of entitlement to an increased rating for right knee degenerative joint disease, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.

2.  After associating any pertinent, outstanding records, send the Veteran's claims folder to the examiner who conducted the September 2009 VA bones examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the September 2009 VA bones examination report that specifically addresses whether the Veteran's left knee disability is at least as likely as not (1) directly related to his military service, (2) caused by (the direct result of) one or both of his service-connected right knee disabilities, or (3) aggravated (beyond the natural progression of the condition) by one or both of his service-connected right knee disabilities.  The examiner is asked to fully explain any opinion offered.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


